This is a conviction for forgery. The indictment contained three counts — the first charging forgery; the second, passing a forged instrument; and the third, having possession of a forged instrument with intent to pass the same. The defendant interposed a plea of former acquittal. It appears from the record that appellant had been tried and convicted for forging an altogether different note from the one set forth in the indictment in this case. Upon motion of the State, this plea was stricken out. In this case the court acted correctly, and no authorities are required to sustain the court's action. The first count of the indictment, that which charged forgery, is sufficient. There is no variance between the note set out in the indictment and that introduced in evidence. The original note is before us, and Z.W. Leatherwood's name clearly appears to be signed to it. There are a number of bills of exceptions in the record pertaining to other matters. The charge of the court was the law of the case, and there was no error in neglecting *Page 38 
those offered by the defendant. The State had a right to prove that Leatherwood's name was written plainly upon the note at the time it was executed, and by wear and tear had been somewhat dimmed and obliterated. We have carefully examined the record, and find no error requiring a reversal. The judgment is affirmed.
Affirmed.
HURT, P. J. absent.
[A great number of the cases decided at this term of the court will be found already reported in the Thirty-fourth volume of the Texas Criminal Reports, and the following cases were omitted for want of room in that volume. — Reporter.]